           Case 1:19-cv-02448-ELR Document 7 Filed 06/26/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

INVENTERGY LBS, LLC,

               Plaintiff,
                                                   CIVIL ACTION FILE
v.
                                                   NO. 1:19-cv-02448-ELR
DATABLAZE, LLC

               Defendants.



             PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

      1.      Plaintiff Inventergy LBS, LLC (“Inventergy” or “Plaintiff”) files this

Request for Entry of Default against Defendant Datablaze, LLC (“Datablaze” or

“Defendant”), pursuant to Fed. R. Civ. P. 55(a).

      2.      Plaintiff filed suit against Defendant on May 29, 2019, alleging

infringing of U.S. Patent No. 8,760,286 (“the ’286 Patent”) [Dkt# 1].

      3.      Defendant’s registered agent was served with a copy of the summons

and complaint on June 3, 2019, as shown in the Return of Service Executed filed

with the Court on June 26, 2019 [Dkt.# 6].

      4.      Defendant’s answer was due on June 24, 2019.

      5.      Defendant failed to file an answer or motion, or to otherwise defend

this action on or before June 24, 2019.
           Case 1:19-cv-02448-ELR Document 7 Filed 06/26/19 Page 2 of 3




      6.      As a result, Plaintiff is entitled to entry of default pursuant to Fed. R.

Civ. P. 55(a).

      WHEREFORE, Plaintiff respectfully requests that the Clerk enter default

against Defendant for failing to plead in response to the Complaint served on June

3, 2019.

      Respectfully submitted, this 26th day of June, 2019.

                                  By: /s/Daniel A. Kent
                                       Daniel A. Kent
                                       Georgia Bar Number 415110
                                       dankent@kentrisley.com
                                       KENT & RISLEY LLC
                                       5755 N Point Pkwy Ste 57
                                       Alpharetta, GA 30022
                                       Tel: (404) 585-4214
                                       Fax: (404) 829-2412

                                        Isaac P. Rabicoff
                                        (to be admitted pro hac vice)
                                        RABICOFF LAW LLC
                                        73 W Monroe St
                                        Chicago, IL 60603
                                        (773) 669-4590
                                        isaac@rabilaw.com

                                        ATTORNEYS FOR PLAINTIFF




                                           2
         Case 1:19-cv-02448-ELR Document 7 Filed 06/26/19 Page 3 of 3




                     CERTIFICATE OF COMPLIANCE

       I hereby certify, pursuant to L.R. 7.1.D of the Northern District of Georgia,

that the foregoing document was prepared in 14-point Times New Roman font.

       This 26th day of June, 2019.

                                              /s/Daniel A. Kent
                                              Daniel A. Kent


                         CERTIFICATE OF SERVICE

       This is to certify that I have this day served Defendant with a copy of the

foregoing document by First Class United States Mail addressed to Defendant’s

registered agent at the address below:

                          Datablaze, LLC
                          c/o IN CORP SERVICES INC
                          2000 RIVEREDGE PKWY NW STE 885
                          ATLANTA, GA 30328

and by First Class United States Mail addressed to Defendant’s principle office

address listed on its Georgia Secretary of State registration:

                          Datablaze, LLC
                          868 E. Riverside Drive, Suite 210
                          Eagle, ID 83616

       This 26th day of June, 2019.

                                              /s/Daniel A. Kent
                                              Daniel A. Kent



                                          3
